DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Further, the application’s status as a 371 of PCT/JP2018/047612 (dated 12/25/2018) is hereby acknowledged.

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 11/01/2022, with respect to the 35 USC 112(b) rejections have been fully considered but are moot. 
The cancellation of claims 1-9 is hereby acknowledged. Accordingly, the 35 USC 112(b) rejection of claims 1-9 is considered moot and has been withdrawn. However, the Examiner notes that additional issues under 35 USC 112(b) exist in new claims 10-19, as is discussed further below.
Applicant’s arguments, see Pg. 7, filed 11/01/2022, with respect to the 35 USC 103 rejection of claims 1-9 have been fully considered but are moot. 
The cancellation of claims 1-9 is hereby acknowledged. Accordingly, the 35 USC 103 rejection of claims 1-9 is considered moot and has been withdrawn. Upon consideration of new claims 10-19, a new rejection is made in view of Pochiraju, Otani, and Taborowski.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 10, “a rotation mechanism configured to rotate the mirror around a first axis”
The specification of the instant application provides details regarding the activities the rotation mechanism is intended to perform in paragraphs [0014], [0028], and [0031] but fails to provide the physical structure of the rotation mechanism. What is actually driving the rotation? As the specification fails to specify the structure of the rotation mechanism, the Examiner has interpreted “a rotation mechanism” to correspond to any feature which is configured to rotate the mirror around a first axis.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “a rotation mechanism configured to rotate the mirror around a first axis”. However, the written description fails to identify what this rotation mechanism actually is. The specification of the instant application provides details regarding the activities the rotation mechanism is intended to perform in paragraphs [0014], [0028], and [0031] but fails to provide the physical structure of the rotation mechanism. What is actually driving the rotation? As the specification fails to specify the structure of the rotation mechanism, the Examiner has interpreted “a rotation mechanism” to correspond to any feature which is configured to rotate the mirror around a first axis.
Claims 11-19 are dependent upon claim 10 and therefore inherit the above-described deficiencies. Accordingly, claims 11-19 are rejected under similar reasoning as claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim limitation “a rotation mechanism...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification of the instant application provides details regarding the activities the rotation mechanism is intended to perform in paragraphs [0014], [0028], and [0031] but fails to provide the physical structure of the rotation mechanism. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11-19 are dependent upon claim 10 and therefore inherit the above-described deficiencies. Accordingly, claims 11-19 are rejected under similar reasoning as claim 10.

Claim 10 recites the limitation "the measurement point". Antecedent basis exists for "the measurement points"; thus, it is unclear which particular measurement point is of concern. For the purposes of this examination, the “the measurement point” will be interpreted as any one of the measurement points.
Claims 11-19 are dependent upon claim 10 and therefore inherit the above-described deficiencies. Accordingly, claims 11-19 are rejected under similar reasoning as claim 10.
Claim 12 recites the limitation "the measurement point". Antecedent basis exists for "the measurement points" in claim 10; thus, it is unclear which particular measurement point is of concern. For the purposes of this examination, the “the measurement point” will be interpreted as any one of the measurement points.
Claim 17 is dependent upon claim 12 and therefore inherits the above-described deficiencies. Accordingly, claim 17 is rejected under similar reasoning as claim 12.
Claim 13 recites the limitation "the measurement point". Antecedent basis exists for "the measurement points" in claim 10; thus, it is unclear which particular measurement point is of concern. For the purposes of this examination, the “the measurement point” will be interpreted as any one of the measurement points. Further, there is a lack of antecedent basis for "the second rotation". Even further, the claim language does not appear to agree with the specification; paragraph [0015] indicates that the control unit "gradually reduces an angular velocity of rotation or rotatable movement about the second axis with an increase of the distance to the measurement point" and  "the control unit gradually reduces an angular velocity of rotation about the first axis in accordance with a change in the angular velocity of the second rotation or rotatable movement as the increase of the distance to the measurement point." These appear to be separate functions which do not interact, unlike what is claimed. In particular, paragraph [0015] indicates that the second axis angular velocity of rotation is reduced, not the first axis.
Claim 18 is dependent upon claim 13 and therefore inherits the above-described deficiencies. Accordingly, claim 18 is rejected under similar reasoning as claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pochiraju et al. (US 2013/0054187 A1), hereinafter Pochiraju, in view of Otani et al. (US 2008/0075325 A1), hereinafter Otani, and in further view of Taborowski et al. (US 2010/0020074 A1), hereinafter Taborowski.

Regarding claim 10, Pochiraju teaches a method for obtaining point cloud data comprising three-dimensional coordinates of measurement points on a surface of a road by using a three-dimensional laser scanning device, wherein:
the three-dimensional laser scanning device is configured to obtain the three-dimensional coordinates of the measurement points by projecting a laser beam to the surface of the road and receiving a return beam reflected from the surface of the road,
Pochiraju teaches ([0007]): "The LIDAR scanner 10 includes a laser diode (not shown) used for emitting an infrared light pulse. The light pulse 12 is reflected from the object 14 as a reflected pulse 16 which is received by a detector (not shown) in the scanner 10." Pochiraju further teaches ([0057]): "An embodiment of the present invention includes a method of measuring the range and/or point distribution of a 3D scan scene... The method adaptively adjusts the scan speed (i.e., angular resolution) of the rotary actuator 44 of the 3D LIDAR scanner in real-time to match the scanned scene, and produce more uniform point densities regardless of the measurement distances R." Pochiraju even further teaches ([0093]): "Color point clouds taken from eight different vantage positions are registered pair-wise to construct the map. The map contains a complex scenes with trees, roads, electrical poles, and buildings."
wherein the three-dimensional laser scanning device comprises: an optical unit including a laser beam source configured to emit the laser beam and a beam receiving device configured to receive the return beam of the laser beam reflected from the measurement points;
Pochiraju teaches ([0007]): "The LIDAR scanner 10 includes a laser diode (not shown) used for emitting an infrared light pulse. The light pulse 12 is reflected from the object 14 as a reflected pulse 16 which is received by a detector (not shown) in the scanner 10."
a mirror driving motor including a mirror that deflects an optical path of the laser beam emitted from the laser beam source
Pochiraju teaches ([0007]): "Rotary mirrors and actuators (not shown) are used for steering the light pulse 12 within an area of interest of the object 14."
and a rotation mechanism configured to rotate the mirror around a first axis;
Pochiraju teaches ([0059]): "FIG. 15 is a schematic representation of a LIDAR scanner… a rotary mirror 62, such as the rotary mirror of a LIDAR scanner; and a reflected laser beam 64, reflected from the rotary mirror  62." FIG. 15, included below, depicts a rotation mechanism configured to rotate rotary mirror 62 about a first axis. The Examiner has interpreted this axis as a horizontal axis.

    PNG
    media_image1.png
    558
    739
    media_image1.png
    Greyscale

a body driving motor configured to rotate or rotatably move the optical unit and the mirror driving motor around a second axis orthogonal to the first axis;
Pochiraju teaches ([0053]): "The 3D LIDAR scanner 40 includes a LIDAR scanner 42 connected to a variable rotational speed rotary actuator 44."  FIG. 9, included below, depicts rotary actuator 44 and a second axis, which is depicted as vertical (and thus orthogonal to the first axis, which is horizontal).

    PNG
    media_image2.png
    783
    515
    media_image2.png
    Greyscale

and a processor configured to calculate and store three-dimensional coordinate values of the measurement point based on a distance to the measurement point obtained from by comparing the laser beam emitted from the laser beam source and the return beam reflected from the measurement point and rotation angles about the first axis and the second axis,
Pochiraju teaches ([0053]): "The 3D LIDAR scanner 40 includes a LIDAR scanner 42 connected to a variable rotational speed rotary actuator 44. One method that may be used to control the rotational speed of the rotary actuator 44 is electronic control, such as pulse width modulation (PWM) implemented using an electronic controller, such as an electronic controller 46." Pochiraju further teaches ([0057]): "An embodiment of the present invention includes a method of measuring the range and/or point distribution of a 3D scan scene (not shown) and performs real-time speed control of the rotary actuator 44 to maintain a constant point distribution during a scan... The method adaptively adjusts the scan speed (i.e., angular resolution) of the rotary actuator 44 of the 3D LIDAR scanner in real-time to match the scanned scene, and produce more uniform point densities regardless of the measurement distances R." One of ordinary skill in the art would recognize that in order for point distribution of a 3D scan scene to be uniform, the electronic controller 46 would need to store at least the scanned coordinate points in order to be able to reference earlier point densities during the scanning process.
and also configured to control... rotation or rotatable movement of the body driving motor,
Pochiraju teaches ([0053]): "The 3D LIDAR scanner 40 includes a LIDAR scanner 42 connected to a variable rotational speed rotary actuator 44. One method that may be used to control the rotational speed of the rotary actuator 44 is electronic control, such as pulse width modulation (PWM) implemented using an electronic controller, such as an electronic controller 46." Pochiraju further teaches ([0057]): "An embodiment of the present invention includes a method of measuring the range and/or point distribution of a 3D scan scene (not shown) and performs real-time speed control of the rotary actuator 44 to maintain a constant point distribution during a scan... The method adaptively adjusts the scan speed (i.e., angular resolution) of the rotary actuator 44 of the 3D LIDAR scanner in real-time to match the scanned scene, and produce more uniform point densities regardless of the measurement distances R."
driving the body driving motor to rotate the optical unit… about the second axis;
Pochiraju teaches ([0053]): "The 3D LIDAR scanner 40 includes a LIDAR scanner 42 connected to a variable rotational speed rotary actuator 44. One method that may be used to control the rotational speed of the rotary actuator 44 is electronic control, such as pulse width modulation (PWM) implemented using an electronic controller, such as an electronic controller 46." FIG. 9, included above, depicts rotary actuator 44 and a second axis, which is depicted as vertical.
driving the laser beam source to emit the laser beam; and receiving the return beam of the laser beam reflected from the measurement points on the surface of the road.
Pochiraju teaches ([0007]): "The LIDAR scanner 10 includes a laser diode (not shown) used for emitting an infrared light pulse. The light pulse 12 is reflected from the object 14 as a reflected pulse 16 which is received by a detector (not shown) in the scanner 10." Pochiraju further teaches ([0057]): "An embodiment of the present invention includes a method of measuring the range and/or point distribution of a 3D scan scene... The method adaptively adjusts the scan speed (i.e., angular resolution) of the rotary actuator 44 of the 3D LIDAR scanner in real-time to match the scanned scene, and produce more uniform point densities regardless of the measurement distances R." Pochiraju even further teaches ([0093]): "Color point clouds taken from eight different vantage positions are registered pair-wise to construct the map. The map contains a complex scenes with trees, roads, electrical poles, and buildings."
However, Pochiraju does not provide a teaching wherein the mirror also deflects an optical path of the return beam and the control unit is also configured to control rotation of the mirror driving unit. Otani teaches a position measuring system, method, and program, comprising:
and also deflects an optical path of the return beam,
Otani teaches ([0087]): "The distance measuring light reflected by an object to be measured 71 is deflected on the direction of the emission light optical axis 32 by the elevation rotary mirror 35. The distance measuring light is then reflected by the aperture mirror 33 and is received by the distance measuring light receiving unit 39."
and also configured to control rotation of the mirror driving motor…
Otani teaches ([0062]): "An elevation rotating mirror 53 is mounted on the mirror holder 47." Otani further teaches ([0068]): "The control unit 6 comprises an arithmetic unit 61 typically represented by a CPU, and a storage unit 62… The control unit 6 further comprises… an elevation drive unit 64 for driving and controlling the elevation rotating mirror 53..."
driving the body driving motor to rotate… the mirror driving motor about the second axis;
Otani teaches ([0062]): "An elevation rotating mirror 53 is mounted on the mirror holder 47." Otani further teaches ([0068]): "The control unit 6 comprises an arithmetic unit 61 typically represented by a CPU, and a storage unit 62… The control unit 6 further comprises… an elevation drive unit 64 for driving and controlling the elevation rotating mirror 53..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pochiraju to incorporate the teachings of Otani to provide a teaching wherein the mirror also deflects an optical path of the return beam and the control unit is also configured to control rotation of the mirror driving unit. Pochiraju and Otani are each concerned with three-dimensional laser scanning. In particular, Pochiraju and Otani each feature laser scanners including reflective mirror units. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Otani, as doing so beneficially allows for measurement of distance for each light pulse based on the reflected distance measuring light, as disclosed by Otani ([0087]).
However, neither Pochiraju nor Otani outright teach tilting the three-dimensional laser scanning device to orient the second axis in a transverse direction of the road and in parallel to the surface of the road. Taborowski teaches a method and apparatus for detecting objects from terrestrial based mobile mapping data, comprising:
the method comprises: tilting the three-dimensional laser scanning device to orient the second axis in a transverse direction of the road and in parallel to the surface of the road;
Taborowski teaches ([0070]): "FIG. 1 shows a representation of laser scanner data in real world coordinates. A laser scanner detects and calculates the distance between the laser scanner and a first obstacle. The laser scanner rotates a laser beam and obtains each time a sample after a rotation over a predefined angle... The laser scanner is preferably mounted at the front of a mobile mapping vehicle. The rotation axis of the laser scanner is preferably parallel to the road surface. For optimal detection of objects having a planar surface it has been found that the rotation axis has preferably an angle of 45 degrees with respect to said planar object... Therefore, best mounting of the laser scanner to detect said objects of interest is 45 degrees to the driving direction of the mobile mapping vehicle." One of ordinary skill in the art would recognize a 45 degree angle as a transverse direction of the road.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pochiraju and Otani to incorporate the teachings of Taborowski to provide tilting the three-dimensional laser scanning device to orient the second axis in a transverse direction of the road and in parallel to the surface of the road. Pochiraju, Otani, and Taborowski are each concerned with three-dimensional laser scanning. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Taborowski, as doing so advantageously allows for optimal detection of objects having a planar surface by utilizing a rotation axis which is parallel to the surface of the road and is at a 45 degree angle with respect to the driving angle of the vehicle, as recognized by Taborowski ([0070]).

Regarding claim 12, Pochiraju, Otani, and Taborowski teach the aforementioned limitations of claim 10. Pochiraju further teaches:
the processor gradually reduces an angular velocity of rotation or rotatable movement about the second axis with an increase of a distance to the measurement point from the three-dimensional laser scanning device.
Pochiraju teaches ([0013]): "In a first aspect, the present invention provides a method for adaptive speed control of 3D LIDAR scanning actuators which provides improved point distribution uniformity and precision of range measurements for rotary 3D LIDAR scanners. The method takes into account the scene being scanned and adaptively adjusts the speed of the rotary actuators by slowing their movement for objects further from the scanner to increase point densities and speeding their movement for objects closer to the scanner to decrease unnecessarily high point densities."

Regarding claim 13, Pochiraju, Otani, and Taborowski teach the aforementioned limitations of claim 10. Pochiraju further teaches:
the processor gradually reduces an angular velocity of rotation about the first axis with an increase of a distance to the measurement point from the three-dimensional laser scanning device in accordance with a change in the angular velocity of the second rotation or rotatable movement as the distance to the measurement point increases.
Pochiraju teaches ([0013]): "In a first aspect, the present invention provides a method for adaptive speed control of 3D LIDAR scanning actuators which provides improved point distribution uniformity and precision of range measurements for rotary 3D LIDAR scanners. The method takes into account the scene being scanned and adaptively adjusts the speed of the rotary actuators by slowing their movement for objects further from the scanner to increase point densities and speeding their movement for objects closer to the scanner to decrease unnecessarily high point densities."

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pochiraju, Otani, and Taborowski in view of Yasui et al. (US 2017/0146655 A1), hereinafter Yasui.

Regarding claim 11, Pochiraju, Otani, and Taborowski teach the aforementioned limitations of claim 10. However, neither Pochiraju, Otani, nor Taborowski outright teach positioning the laser scanning device beside, but outside the road, before tilting the three-dimensional laser scanning device. Yasui teaches a traffic measuring device, comprising:
positioning the laser scanning device beside, but outside the road, before tilting the three-dimensional laser scanning device.
Yasui teaches ([0007]): "According to an aspect of the present disclosure, a traffic measuring device that measures a traffic around a vehicle travelling on a road includes: an irradiation part disposed adjacent to the road to irradiate laser light at an irradiation angle of a predetermined interval to form a scan layer set in a virtual plane inclined upward or downward in a gravity direction as the laser light travels more distant from a road surface of the road;"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pochiraju, Otani, and Taborowski to incorporate the teachings of Yasui to provide positioning the laser scanning device beside, but outside the road, before tilting the three-dimensional laser scanning device. Pochiraju, Otani, Taborowski, and Yasui are each concerned with three-dimensional laser scanning. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Yasui, as doing so advantageously allows for the determination of the width of a scanned vehicle without the addition of an apparatus for which new installation space is needed, as recognized by Yasui ([0008]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pochiraju, Otani, and Taborowski in view of Steffey et al. (US 10,132,611 B2), hereinafter Steffey.

Regarding claim 14, Pochiraju, Otani, and Taborowski teach the aforementioned limitations of claim 10. Pochiraju further teaches:
the processor controls the angular velocity of rotation... so as to satisfy a set criterion of a measurement-point density, based on a result of measurement of the surface of the road performed in advance.
Pochiraju teaches ([0057]): " In this method, synchronized data from multiple sensors such as LIDAR distance ranger, angular position and speed sensors, and imaging devices (not shown) may be acquired simultaneously and processed during an initial quick scan of the scene. This data is used to determine the point distribution of the scene and to generate a velocity profile for the rotary actuator 44. The velocity profile indicates the changes in rotational velocity that are needed to provide a constant point density in the scanned image. Using this velocity profile as a reference, the rotational velocity of the rotary actuator 44 is controlled during subsequent scans performed immediately after the initial quick scan of the scene. The method adaptively adjusts the scan speed (i.e., angular resolution) of the rotary actuator 44 of the 3D LIDAR scanner 42 in real-time to match the scanned scene, and produce more uniform point densities regardless of the measurement distances R. Using this method, a more uniformly distributed point cloud can be produced with minimal scan time and file size."
However, Pochiraju does not outright teach controlling the angular velocity of rotation about the first axis so as to satisfy a set criterion of a measurement-point density. Steffey teaches a laser scanner, comprising:
the processor controls the angular velocity of rotation about the first axis so as to satisfy a set criterion of a measurement-point density…
Steffey teaches (Col 12 lines 16-31): "First the process 126 performs an initial scan in block 128 by rapidly rotating the scanner 20 with the motor 29 at a constant speed about the axis 23. By changing the rotational speed of the motor 29, the point density about the azimuthal axis may be increased or decreased. In some embodiments, the rotational speed of the mirror 26 about the zenith axis 25 may be increased or decreased." Steffey further teaches (Col. 13 lines 13-21): "With the boundaries determined, the controller 38 may vary the speed of motor 29 or mirror 26 to achieve the desired surface point density for the respective area."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pochiraju, Otani, and Taborowski to incorporate the teachings of Steffey to provide controlling the angular velocity of rotation about the first axis so as to satisfy a set criterion of a measurement-point density. Pochiraju, Otani, Taborowski, and Steffey are each concerned with three-dimensional laser scanning. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Taborowski, as doing so advantageously allows for the acquisition of a desired surface point density for a respective area, as recognized by Steffey (Col. 13 lines 13-21).

Claim(s) 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pochiraju, Otani, and Taborowski in view of Hall et al. (US 2017/0269197 A1), hereinafter Hall.

Regarding claim 15, Pochiraju, Otani, and Taborowski teach the aforementioned limitations of claim 10. However, neither Pochiraju, Otani, nor Taborowski outright teach that the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point. Hall teaches LIDAR based 3-D imaging with varying illumination intensity, comprising:
the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point as the distance to the measurement point increases.
Hall teaches ([0017]): "In some embodiments, the illumination intensity pattern is varied based on the distance between the LIDAR device and an object detected in the three dimensional environment. In one example, the illumination intensity pattern is adjusted to reduce the average pulse intensity for a period of time when the distance between the LIDAR device and an object detected in the three dimensional environment is less than a predetermined threshold vale." Thus, inversely, objects which are further away necessitate an increased average pulse intensity compared to objects which are within the threshold distance.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pochiraju, Otani, and Taborowski to incorporate the teachings of Hall to provide that the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point. Pochiraju, Otani, Taborowski and Hall are each concerned with three-dimensional laser scanning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Hall, as doing so beneficially allows for distance-appropriate sampling wherein objects which are closer may require less intense sampling compared to objects which are further away, as is disclosed by Hall ([0017]).

Regarding claim 17, Pochiraju, Otani, and Taborowski teach the aforementioned limitations of claim 12. However, neither Pochiraju, Otani, nor Taborowski outright teach that the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point. Hall teaches LIDAR based 3-D imaging with varying illumination intensity, comprising:
the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point as the distance to the measurement point increases.
Hall teaches ([0017]): "In some embodiments, the illumination intensity pattern is varied based on the distance between the LIDAR device and an object detected in the three dimensional environment. In one example, the illumination intensity pattern is adjusted to reduce the average pulse intensity for a period of time when the distance between the LIDAR device and an object detected in the three dimensional environment is less than a predetermined threshold vale." Thus, inversely, objects which are further away necessitate an increased average pulse intensity compared to objects which are within the threshold distance.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pochiraju, Otani, and Taborowski to incorporate the teachings of Hall to provide that the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point. Pochiraju, Otani, Taborowski and Hall are each concerned with three-dimensional laser scanning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Hall, as doing so beneficially allows for distance-appropriate sampling wherein objects which are closer may require less intense sampling compared to objects which are further away, as is disclosed by Hall ([0017]).

Regarding claim 18, Pochiraju, Otani, and Taborowski teach the aforementioned limitations of claim 13. However, neither Pochiraju, Otani, nor Taborowski outright teach that the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point. Hall teaches LIDAR based 3-D imaging with varying illumination intensity, comprising:
the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point as the distance to the measurement point increases.
Hall teaches ([0017]): "In some embodiments, the illumination intensity pattern is varied based on the distance between the LIDAR device and an object detected in the three dimensional environment. In one example, the illumination intensity pattern is adjusted to reduce the average pulse intensity for a period of time when the distance between the LIDAR device and an object detected in the three dimensional environment is less than a predetermined threshold vale." Thus, inversely, objects which are further away necessitate an increased average pulse intensity compared to objects which are within the threshold distance.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pochiraju, Otani, and Taborowski to incorporate the teachings of Hall to provide that the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point. Pochiraju, Otani, Taborowski and Hall are each concerned with three-dimensional laser scanning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Hall, as doing so beneficially allows for distance-appropriate sampling wherein objects which are closer may require less intense sampling compared to objects which are further away, as is disclosed by Hall ([0017]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pochiraju, Otani, Taborowski, and Yasui in view of Hall.

Regarding claim 16, Pochiraju, Otani, Taborowski, and Yasui teach the aforementioned limitations of claim 11. However, neither Pochiraju, Otani, Taborowski, nor Yasui outright teach that the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point. Hall teaches LIDAR based 3-D imaging with varying illumination intensity, comprising:
the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point as the distance to the measurement point increases.
Hall teaches ([0017]): "In some embodiments, the illumination intensity pattern is varied based on the distance between the LIDAR device and an object detected in the three dimensional environment. In one example, the illumination intensity pattern is adjusted to reduce the average pulse intensity for a period of time when the distance between the LIDAR device and an object detected in the three dimensional environment is less than a predetermined threshold vale." Thus, inversely, objects which are further away necessitate an increased average pulse intensity compared to objects which are within the threshold distance.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pochiraju, Otani, Taborowski, and Yasui to incorporate the teachings of Hall to provide that the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point. Pochiraju, Otani, Taborowski, Yasui, and Hall are each concerned with three-dimensional laser scanning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Hall, as doing so beneficially allows for distance-appropriate sampling wherein objects which are closer may require less intense sampling compared to objects which are further away, as is disclosed by Hall ([0017]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pochiraju, Otani, Taborowski, and Steffey in view of Hall.

Regarding claim 19, Pochiraju, Otani, Taborowski, and Steffey teach the aforementioned limitations of claim 14. However, neither Pochiraju, Otani, Taborowski, nor Steffey outright teach that the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point. Hall teaches LIDAR based 3-D imaging with varying illumination intensity, comprising:
the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point as the distance to the measurement point increases.
Hall teaches ([0017]): "In some embodiments, the illumination intensity pattern is varied based on the distance between the LIDAR device and an object detected in the three dimensional environment. In one example, the illumination intensity pattern is adjusted to reduce the average pulse intensity for a period of time when the distance between the LIDAR device and an object detected in the three dimensional environment is less than a predetermined threshold vale." Thus, inversely, objects which are further away necessitate an increased average pulse intensity compared to objects which are within the threshold distance.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pochiraju, Otani, Taborowski, and Steffey to incorporate the teachings of Hall to provide that the processor increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point. Pochiraju, Otani, Taborowski, Steffey, and Hall are each concerned with three-dimensional laser scanning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Hall, as doing so beneficially allows for distance-appropriate sampling wherein objects which are closer may require less intense sampling compared to objects which are further away, as is disclosed by Hall ([0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lüthi et al. (US 2017/0269213 A1) teaches laser tracking having two measurement functionalities, including multiple axes of rotation and adaptive control of angular velocity of the beam directing unit depending on distance to the object to be measured (see at least [0056]). Templeton et al. (US 9,383,753 B1) teaches a wide-view LIDAR including a rotating angled mirror 304 and a rotatable LIDAR unit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662